DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 2-16, 20-22 & 24 are preliminarily amended. Claims 17-19, 23 & 25-26 are cancelled. Claims 1-16, 20-22 & 24 are pending for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-16, 22 & 24 are rejected under 35 U.S.C. 103 as being unpatentable over Natesh (US 2018/0047964 A1) in view of Natesh (US 2017/0294639 A1, hereinafter cited as Natesh’639).
Regarding claims 1 & 3-4, Natesh teaches a battery separator ([0019]) comprising:		a fiber web (88) comprising a plurality of glass fibers (Fig. 4B; [0020]), wherein the fiber web comprises a first surface, the first surface being embossed with a plurality of embossments/ribs (90) but does not explicitly teach the plurality of embossments comprising embossments that each comprise at least a first intersection with a first edge of the fiber web and a second intersection with a second edge of the fiber web (claim 1).					Natesh’639 teaches a battery separator comprising a backweb including a first surface embossed with a plurality of embossments/ribs, wherein the plurality of embossments comprises embossments that each comprise at least a first intersection with a first edge of the backweb and a second intersection with a second edge of the backweb and wherein the second edge is a different edge than the first edge such that the first and second edges intersect (Fig. 6; [0028] & [0044]).												It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use a ribbed profile with continuous diagonal ribs, as described in Natesh’639 above, as a suitable configuration for forming ribs on a battery separator. “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. See MPEP 2144.07 I.
Regarding claims 5-6, Natesh as modified by Natesh’639 teaches the battery separator of claim 1. Natesh further teaches wherein the first and second edges of the fiber web is parallel to the machine direction or the cross direction of the fiber web ([0110]).
Regarding claim 7, Natesh as modified by Natesh’639 teaches the battery separator of claim 1. Natesh further teaches wherein the plurality of embossments comprises embossments that are straight ([0154]).
Regarding claim 8, Natesh as modified by Natesh’639 teaches the battery separator of claim 1. Natesh further teaches wherein the plurality of embossments comprises embossments that comprise one or more curves, bends and/or kinks (see curved cross section of the ribs 90 in fig. 4B).
Regarding claim 9, Natesh as modified by Natesh’639 teaches the battery separator of claim 1. Natesh further teaches wherein the embossments make up greater than or equal to 2% and less than or equal to 50% of a surface area of the first surface ([0109]).
Regarding claim 10, Natesh as modified by Natesh’639 teaches the battery separator of claim 1. Natesh further teaches wherein the embossments have an average depth of greater than or equal to 0.1 times the thickness of the fiber web and less than or equal to 1 times the thickness of the fiber web ([0107]) which overlaps with the presently claimed range.
Regarding claim 11, Natesh as modified by Natesh’639 teaches the battery separator of claim 1. Natesh further teaches wherein the embossments have an average frequency of greater than or equal to 5 indentations per meter and less than or equal to 300 indentations per meter ([0108]).
Regarding claim 12, Natesh as modified by Natesh’639 teaches the battery separator of claim 1. Natesh further teaches wherein the embossments, in some embodiments, have an average frequency of 10 indentations every 100 mm ([0108]) or, equivalently, 1 indentation every 10 mm. Accordingly an average width of the embossments could range from 0 to 10 mm which overlaps with the instantly claimed range.
Regarding claim 13, Natesh as modified by Natesh’639 teaches the battery separator of claim 1. Natesh further teaches wherein the first surface is an external surface of the battery separator (Fig. 4B).
Regarding claims 14-16, Natesh as modified by Natesh’639 teaches the battery separator of claim 1. Natesh further teaches wherein the glass fibers make up 100 wt% of the fiber web ([0128]).
Regarding claims 22, Natesh as modified by Natesh’639 teaches the battery separator of claim 1 but is silent as to an elongation at break of the battery separator in the machine direction being greater than or equal to 0.4% and less than or equal to 15% and/or wherein an elongation at break of the battery separator in the machine direction being greater than or equal to 0.4% and less than or equal to 20%.											However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to set an elongation at beak of the battery separator to be within a low range, as instantly claimed, because Natesh’s battery separator is simply placed between the positive and negative electrodes (Fig. 4C; [0091]) without being stretched and therefore does not require a higher elongation at break typically necessary for separators produced by stretching. 
Regarding claim 24, Natesh as modified by Natesh’639 teaches the battery separator of claim 1. Natesh further teaches a lead acid battery comprising the inventive separator ([0038]-[0039])


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Natesh (US 2018/0047964 A1) and Natesh (US 2017/0294639 A1, hereinafter cited as Natesh’639), as applied to claims 1, 3-16, 22 & 24 above, and further in view of Whear (US 2011/0091761 A1).
Regarding claim 2, Natesh teaches the battery separator of claim 1 but is silent as to the first edge of the fiber web and the second edge of the fiber web being the same edge.			Whear teaches a battery separator comprising a backweb including a first surface embossed with a plurality of embossments/ribs, wherein the plurality of embossments comprises embossments that each comprise at least a first intersection with a first edge of the backweb and a second intersection with a second edge of the backweb and wherein the first edge and the second edge are the same edge (Fig. 8; [0031]-[0034]).							It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use a ribbed profile with a plurality of ribs intersecting the same edge, as illustrated in fig. 8 of Whear, as a suitable configuration for forming ribs on a battery separator. “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. See MPEP 2144.07 I  

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Natesh (US 2018/0047964 A1) and Natesh (US 2017/0294639 A1, hereinafter cited as Natesh’639), as applied to claims 1, 3-16, 22 & 24 above, and further in view of Ashirgade (US 2016/0079581 A1) .
Regarding claims 20-21, Natesh teaches the battery separator of claim 1 but is silent as to a tensile strength of the battery separator in the machine direction being greater than or equal to 0.3 lbs/in and less than or equal to 20 lbs/in (claim 20), and wherein a tensile strength of the battery separator in the cross direction being greater than or equal to 0.3 lbs/in and less than or equal to 15 lbs/in (claim 21).											Ashirgade teaches a battery separator for lead acid batteries, comprising glass fibers and wherein the battery separator has a tensile strength in the machine direction of about 2.0 lbs/in to about 2.4, and a tensile strength in the cross direction of about 2.0 lbs/in to about 2.4 (Abstract & [0076]-[0081]).											It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to optimize a tensile strength of the battery separator in the machine and cross directions, as known result-effective variables which affect the strength of the battery separator as taught by Ashirgade ([0076]). “[A]fter KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process”. See MPEP 2144.05 II (B). 

Response to Arguments
Applicant’s arguments, see pages 1-6 of Remarks, filed 08/22/2022, with respect to the rejection of claim 1 under 35 U.S.C. § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Natesh and Natesh’639 as presented above. The subject matter of claims 1, 3-16, 22 & 24 is found to be obvious over the teachings of Natesh and Natesh’639 with claim 2 and claims 21-22 found to be further obvious, respectively, in view of Whear and Ashirgade.
	Thus, in view of the foregoing, claims 1-16, 20-22 & 24 stand rejected.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894. The examiner can normally be reached M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANAEL T ZEMUI/Examiner, Art Unit 1727